     Jamie B. Beaber (Pro Hac Vice)                      Steven Lieberman (Pro Hac Vice)
1       jbeaber@mayerbrown.com                              slieberman@rothwellfigg.com
     Kfir B. Levy (State Bar No. 235372)                 Sharon Davis (Pro Hac Vice)
2       klevy@mayerbrown.com                                sdavis@rothwellfigg.com
     James A. Fussell, III (Pro Hac Vice)                Jennifer Maisel (Pro Hac Vice)
3       jfussell@mayerbrown.com                             jmaisel@rothwellfigg.com
     Tiffany A. Miller (Pro Hac Vice)                    Nechama Potasnick (Pro Hac Vice)
4       tmiller@mayerbrown.com                              npotasnick@rothwellfigg.com
     Alison T. Gelsleichter (Pro Hac Vice)               ROTHWELL FIGG ERNST
5       agelsleichter@mayerbrown.com                      & MANBECK, P.C.
     Saqib J. Siddiqui (Pro Hac Vice)                    607 14th Street, N.W., Suite 800
6       ssiddiqui@mayerbrown.com                         Washington, DC 20005
     Justin Ilhwan Park (State Bar No. 250220)           Phone: (202) 783-6040
7       jpark@mayerbrown.com
     Michael L. Lindinger (Pro Hac Vice)                 Keith M. Gregory (SBN: 117837)
8       mlindinger@mayerbrown.com                           kgregory@swlaw.com
     MAYER BROWN LLP                                     SNELL &WILMER L.L.P.
9    1999 K Street NW                                    350 Grand Ave., Suite 3100
     Washington, DC 20006                                Los Angeles, CA 90071
10   Phone: 202.263.3000                                 Phone: (213) 929-2500
11 Amanda Streff Bonner (Pro Hac Vice)    Attorneys for Defendant
      asbonner@mayerbrown.com             Fandango Media, LLC
12 MAYER BROWN LLP
   71 South Wacker Drive
13 Chicago, IL 60606
   Phone: 312.782.0600
14
   David M. Stein, (State Bar No. 198256)
15    dstein@ggtriallaw.com
   GREENBERG GROSS LLP
16 650 Town Center Drive, Suite 1700
   Costa Mesa, CA 92626
17 Phone: 949.383.2800
   Fax: 949.383.2801
18
   Attorneys for Plaintiff Maxell, Ltd.
19
                         UNITED STATES DISTRICT COURT
20
         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
21
22
     MAXELL, LTD.,                                   Case No. 2:17-cv-07534-AG (SSx)
23
                 Plaintiff,                          FINAL JUDGMENT OF COUNTS I,
24                                                   II, III, AND VII
           v.
25
     FANDANGO MEDIA, LLC,
26
                 Defendant.
27
28
                                               -1-                     Case No. 2:17-cv-07534-AG (SSx)
                              FINAL JUDGMENT OF COUNTS I, II, III, AND VII
1        The Court Granted-in-Part Defendant’s Motion to Dismiss for Failure to State
2 a Claim (Dkt. 66) and Granted Defendant’s Motion for Judgment on the Pleadings
3 (Dkt. 99). In view of these orders, and pursuant to Fed. R. Civ. P. 54(b), the Court
4 determines there is no just reason for delay and ORDERS that final judgment be
5 entered as follows:
6         1. Judgment is entered against the Plaintiff Maxell, Ltd. and in favor of
7 Defendant Fandango Media, LLC with respect to Counts I, II, III, and VII.
8        2. The Clerk of Court shall close the case with respect to Counts I, II, III, and
9 VII.
10       3. The case shall remain open with respect to remaining Counts IV, V, and
11 VI.
12 IT IS SO ORDERED.
13
14
15 Dated: October 2, 2018                          __________________________
   _______________________                         ANDREW J. GUILFORD
16                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-                     Case No. 2:17-cv-07534-AG (SSx)
                          FINAL JUDGMENT OF COUNTS I, II, III, AND VII
